Hiesohbeeg, J.:
The action is for dower. The plaintiff and William H. Star-buck, now deceased, were married in the Commonwealth of Massachusetts on October 14, 1857. At that time she was a resident of that Commonwealth. They shortly afterwards moved to this State,where Mr. Starbuck continued to reside ■ until his death, which Occurred on the 29th of March, 1896. In consequence of alleged ill-treatment the plaintiff left him in the year 1868,- and returned to her parents’ home in Massachusetts, where she remained a resident until after her husband’s death in 1896, when she removed to, and has ever since been a resident of, this State. While residing in Massachusetts she instituted an action for divorce against her husband on the ground of extreme cruelty, which resulted in a decree in her favor granted on the 4th day of May, 1874. The papers in the divorce proceedings were served upon her husband personally in this State, but he did not appear in the action either personally or by attorney, nor did he in any other manner submit himself to the jurisdiction of the Massachusetts court. He subsequently mar„ ried the defendant Matilda Eliza Starbuck in the State of Pennsylvania, and the minor defendants are children of that union. The real estate, which is the subject of the controversy, is all situated in this State, and was acquired by Mr. Starbuck after the divorce decree. The question in the case is whether the plaintiff is entitled to dower in the real estate as the widow of the deceased.
In opening the case upon the trial the plaintiff’s counsel briefly recited the material facts in reference to the divorce proceedings, whereupon the defendants moved for a dismissal of the complaint upon the pleadings and the opening.. The decision was reserved *439and. the defendants excepted. Subsequently the Massachusetts decree was offered in evidence by the defendants and received against the plaintiff’s objection and exception. The learned trial justice on the final determination of the case concluded that the decree did not ■operate to deprive the plaintiff of the rights of widowhood in this ■State, and he accordingly sustained the plaintiff’s objection and -excluded the decree, to which ruling the defendants excepted. Having inadvertently made findings at defendants’ request, which were based on the evidence furnished by the divorce proceedings as originally admitted, he subsequently changed such findings to conform to the altered condition of the proof, to which the defendants ■excepted, and they have given written notice of their intention to bring up the order effecting the changes for review upon the hearing of this motion. The case is presented upon defendants’ motion for a new trial under section 1001 of the Code of Civil Procedure, and the changes were made after the service of the notice of motion.
Assuming that the technical question presented by the defendants’ exception to the amendments is properly before the court, it may be disposed of by the statement that the action of the trial justice in this particular instance in no manner affected the substantial .rights of the parties. Under such circumstances the power to make the amendments is undoubted. (Code Civ. Proc. § 723; Beitz v. Fuller, 92 Hun, 457, 459; Deutermann, v. Pollock, 30 App. Div. 378 ; Bohlen v. Met. El. R. Co., 121 N. Y. 546 ; Heath v. N. Y. B. L. B. Co., 146 id. 260.) It is not intended to hold generally that the amendment of findings does not affect a substantial right. In this instance, however, the whole controversy is still before the court upon the motion for a new trial, and may be determined on the merits without prejudice, in the attitude of the parties, equally whether the decree of divorce be regarded as admitted, subject to the plaintiff’s exception, or as rejected subject to that of the defendants.
On the vital point presented, viz., the effect of the decree upon the plaintiff’s property rights and interests in this State, the argument of the learned counsel for the defendants is ingenious, but I -am compelled to decide unsound: It realizes the force of the many adjudications which steadily attest the judicial policy of this State in ignoring and disregarding divorces like the one in question, but *440seeks' to destroy the weight of their authority in the particular regard which concerns the object of this action. It is urged that while the Massachusetts decree was of no binding force upon William H. Starbuck, it did effectually operate to fix the marriage status of the plaintiff, as a then citizen and resident of that Commonwealth, at least so far that its validity to that extent is not now open to question by her, and that she, therefore, and as a result of her own voluntary act, ceased to have a dowable capacity in this-State at the time the deceased became seized of the real estate.
The argument is derived from certain statements of the courts in the well-known series of divorce cases in this State which acknowledge the validity of such divorces as this one in affecting the marital status of the plaintiffs by whom they are procured, but such statements I think are to. be limited to the territorial jurisdiction of the foreign State and were not intended to relate to such status within this State. At all events, it has never been decided that such, a-divorce as that which the plaintiff procured operated in this State to' lawfully terminate the plaintiff’s status as Mr. Starbuck’s wife while leaving him beyond all question still her lawful husband; yet this-anomaly is the necessary -result of the defendants’ contention. In other words, it is claimed that under the authorities in this State the effect of the Massachusetts decree was to leave Mr. Starbuck a married man while his wife became afeme sole, he still being lawfully married to a woman who was not his lawful wife. A careful examination of the authorities reveals no such absurdity.
The leading cases in the Court of Appeals are People v. Baker (76 N. Y. 78) ; O'Dea v. O'Dea (101 id. 23); Jones v. Jones (108 id. 415); Cross v. Cross (Id. 628); De Meli v. De Meli (120 id. 485); Williams v. Williams (130 id. 193); Matter of Kimball (155 id. 62); Atherton v. Atherton (Id. 129); Winston v. Winston (165 id. 553). They all adhere to the general principle enunciated in the Baker Case (supra, p. 84) “ that a State may adjudge-the status of its citizen towards a non-resident, and may authorize to that end such judicial proceedings as it sees fit, and that other States-must acquiesce, so long as the operation of the judgment is kept within its own confnes. But that judgment cannot push its effect over the borders of another State to the subversion of its laws and the defeat of its policy, nor seek across its bounds the person of one *441of its citizens and fix upon him á status against his will and without his consent and in hostility to the laws of the sovereignty of his allegiance.”
In the case of Williams v. Williams (supra) the record of a Minnesota divorce was excluded upon the trial, and the court held that it was properly excluded, “ being void.” The authorities were collated and considered, and the conclusion reached that a judgment of divorce granted by a, sister State without acquiring jurisdiction of the defendant has no effect beyond the limits of the State within which it was granted, and in this State is inoperative and void. Referring to the case of Maynard v. Hill (125 U. S. 190), in connection with Cheely v. Clayton (110 id. 701), the court said (p. 198): “ The case involved the legality of a legislative divorce granted by the legislature of the territory of Oregon, but the consideration of this question was by the facts of the case confined wholly to the territory within which the decree was granted, hi either case questioned the rule prevailing in this state, and the decree in Maynard v. Hill goes no further than that a divorce granted without service upon or personal appearance of the defendant establishes the status of the parties to it within the state in which it was rendered. It does not overrule the decision.-^ of this state, but it is in harniony with them, as it has never been denied by our courts that a state may adjudge the status of its citizens towards a non-resident, and that so long as the operation of the judgment is kept within its own confines other states must acquiesce.”
In Matter of Kimball (supra) the claim made by the plaintiff herein was urged upon the court, but disregarded.. The point was made (p. 64) that “ the Dakota court had jurisdiction of the plaintiff in the divorce action, who is the appellant herein. As to her or any party standing upon, urging or relying upon her status, the decree of divorce is valid.” The court held otherwise, viz., that the decree which the appellant, then Mrs. Semon, obtained in Dakota while a resident of that State, was not valid in this State as to her / that she remained Semon’s wife in this State, her marital status not being affected here by her decree; that her subsequent marriage to Kimball was accordingly invalid; and that she was properly denied the right to administer on his estate. The court said (p. 68) that it was “ well settled that the judgment of a court of a sister state has no binding effect in this state, unless the court had juris*442diction of the subject-matter and of the person of the parties, and that want of jurisdiction may always be interposed against a judgment when it is sought to be enforced, or when any benefit is claimed for or under it. (Borden v. Fitch, 15 Johns. 121; Andrews v. Montgomery, 19 Johns. 162; Shumway v. Stillman, 4 Cow. 292; Kerr v. Kerr, 41 N. Y. 272.) ” This case is, therefore, positive authority for the proposition that if the plaintiff, on the strength of her Massachusetts decree, had remarried in this State, she would not be permitted to administer upon the estate of her second husband, and would be denied that right upon the express ground that she remained in this State the lawful wife of William H. Starbuck, notwithstanding she had procured the decree, and had remarried pursuant to the privilege accorded by it.
In Jones v. Jones (supra) Andrews, J., said (p. 423): “The judgment of another state may be impeached for want of jurisdiction of the person or subject-matter when it comes in question in our courts. It is an elementary principle that no court can lawfully adjudge rights of persons or property in the absence of jurisdiction; and it is firmly settled that a judgment of the court of another state is binding here only so far as the court rendering it had jurisdiction. It is not protected under the Constitution and laws of the United States from attack for want of jurisdiction. If rendered without jurisdiction it is not a judgment but a mere arbitrary prescription, without force as a judicial proceeding in another forum. (Borden v. Fitch, 15 John. 121; Starbuck v. Murray, 5 Wend. 148 ; Kerr v. Kerr, 41 N. Y. 272; Thompson v. Whitman, 18 Wall. 461.) In the determination of the question whether the Texas court acquired jurisdiction of the person of the defendant in the action, it must be conceded at the outset that the service of the citation upon the defendant here, who, at the time, was a resident and citizen of New York, owing no allegiance to the state of Texas, was utterly void and ineffectual as a means-of giving the courts of Texas jurisdiction of the'defendant. The process of courts run only within the jurisdiction which issues them. They cannot be served without the jurisdiction, and courts of one state cannot acquire jurisdiction over the citizens of another state under statutes which authorize a substituted service, or which provide for actual service of notice without the jurisdiction so as to *443authorize a judgment im, personam against the party proceeded against. This question has recently been considered in several cases in this state with a fullness of argument and illustration which-leaves nothing to be said, and it is sufficient to refer to the decisions, (Kerr v. Kerr, supra; Hoffmam, v. Hoffman, 46 N. Y. 30; Hunt v. Hunt, 72 id. 217; People v. Baker, 76 id. 78; O'Dea v. O’Dea, 101 id. 23.) It cannot be doubted, therefore, that the Texas court did not acquire jurisdiction of the defendant in the action by the service of the citation here, or that if the defendant had remained silent, taking no notice of the proceeding, no valid judgment could have been rendered against him; The contract of marriage cannot be annulled by judicial sanction any more than any other contract inter pa/rtes without jurisdiction of the person of the defendant. The marriage relation is not a res within the state of the party invoking the jurisdiction of a court to dissolve it so as to authorize the court to bind the absent party, a citizen of another jurisdiction, by substituted service or actual notice of the proceeding given without the jurisdiction of the court where the proceeding is pending. (Folger, J., Hunt v. Hunt, supra; Cheever v. Wilson, 9 Wall. 108; O'Dea v. O’Dea, supra.) ”
In Lynde v. Lynde (162 N. Y. 405) Gray, J., said (p. 412) “ That the decree of divorce was of no force as to him ” — the husband residing and served in this State — “ cannot be disputed. It is quite settled at the present day that no state can exercise jurisdiction and authority over persons or property without its territory. Its laws and the judgments of its tribunals can have no extra-territorial operation, except so far as the former may be allowed such by comity. The decree of divorce, which the plaintiff obtained in Yew Jersey, was effectual to determine her status as a citizen of that state towards the defendant; but as to him it effected nothvng and was void for want of personal service of process or of an appearance by him in the divorce proceedings. One or the other of these conditions was required to be shown to enable the court to proceed with jurisdiction im, personam. As the service of process was constructive by publication, however authorized by the laws of the state, it was ineffectual against the defendant for any pumpose. (People v. Baker, N. Y. 78; Matter of Kimball, 155 ib. 62; Pennoyer v. Neff, 95 U. S. 714; Story’s. Conflict of Laws, sec. 539.) ”
*444In Winston v. Winston (supra) the wife, who was separated from her husband under an agreement authorizing her “ to reside from time to time in such place and places as she might think proper, obtained a divorce in Oklahoma and remarried in this State. In an action by the husband here for a divorce because of her adultery, the rule of the foregoing cases was reiterated. The court said (p. 555): “ The evidence showed the Oklahoma decree of divorce relied upon by the defendant to have been invalid, because obtained without personal service of process upon this plaintiff, the defendant thérein. The offense charged by the complaint against the defendant had consisted in the latter’s marriage after the Oklahoma decree with the co-respondent named, and the question was whether the relation thus established was lawful in its nature or meretricious: That a judgment, rendered upon the constructive service of process, is without force against the personal status of a non-resident and non-appearing defendant, has been frequently the subject of judicial discussion, and that the divorce decree in question was without jurisdiction as to this plaintiff, always a resident of this state, cannot be questioned under the authorities. (Lynde v. Lynde, 162 N. Y. 405, 412; Atherton v. Atherton, 155 ib. 129; O'Dea v. O'Dea, 101 ib. 23 ; People v. Baker, 76 ib. 78.) ”
It is quite apparent from these cases and many others which might be cited, that the theory upon which they are based is that the matrimonial relation is not a res within the jurisdiction of a sister State under the circumstances accompanying the plaintiff’s residence in Massachusetts; that a valid decree terminating the relationship as against a citizen of this State requires a voluntary appearance or such service of process as would be valid in actions m personam; that whatever effect is to be given the decree must be confined to the plaintiff and to the State in which it was granted, and that in this State it is without binding force or efficacy in any respect, for any purpose and as to either party.
The defendants claim that Matter of Morrisson (52 Hun, 102) is an authority in favor of their contention. That case was decided by the General. Term in the first department in March, 1889, and affirmed by the Court of Appeals, without opinion (117 N. Y. 638). It decided that a decree of divorce was valid in this State- which was procured in another State by service by publication upon the *445wife residing here, where the ground of the divorce was adultery committed by the wife in the State where the divorce was procured. The parties were married and resided together in that State, and the husband, the plaintiff, remained domiciled there. There was no claim that the husband’s treatment of his wife justified her in acquiring a separate domicile, but on the contrary the separation occurred because of her infidelity. The case arose upon proceedings in Surrogate’s Court instituted by the legal representatives of the husband, deceased, to procure the personal assets of the deceased wife. The court held that, inasmuch as the divorce was obtained in the State of the plaintiff’s domicile for a cause arising there, and which would have been sufficient in this State, it was entitled to full faith and credit in this jurisdiction. The court further held that the claimants occupied the same position that the husband would have done if living, and that he could not be heard to question the jurisdiction of a court which he had himself invoked. As to the latter proposition I cannot regard the case as binding authority. If, as the court decided, the decree, having been rendered where- the plaintiff was always domiciled, and being for adultery,, was good and effectual in this State, the question of jurisdiction was not involved. Moreover, the case of Hewitt v. Northrup (75 N. Y. 506), which is cited in support of the proposition referred to, merely holds that plaintiffs who have gone into a court and invoked its jurisdiction cannot afterwards be permitted to complain that the court determined all the questions needful for a proper disposition of the case. The affirmance of the Morrisson case by the Oourt of Appeals may have been upon the main question considered and discussed, viz., that the decree did not offend the policy of this State inasmuch as the divorce was granted upon grounds recognized as sufficient in this State, or it may have been because the -wife was held in law to be domiciled with her husband, as in Hunt v. Hunt (72 N. Y. 217); or it may have been because both parties to the decree had died without assailing it, or because, as is alleged, it was admitted in evidence without objection. It cannot be said, strictly speaking, that the plaintiff in this action assails the jurisdiction of the Massachusetts court. The decree which she has obtained is offered in evidence against her for the purpose of barring her claim of dower. She objects that the decree is insufficient to accom*446plish that purpose, not because the-court had no jurisdiction to grant it, but because the jurisdiction of the court is limited by the decisions of this State to its own confines and does not embrace the territory where the real estate in question is located, or the-court in which she is now seeking to assert her property rights. The objection is not to the fact of jurisdiction, but rather to its scope and extent. She does not attack the validity of the decree which •she has obtained, but when it is - offered to defeat her claim she merely asserts the limits of its validity in- the jurisdiction now invoked, and within the territory of her present residence.
The case of Todd v. Kerr (42 Barb. 317), decided by the General Term in this department in May, 1864, is precisely in point. That was an action for dower. The plaintiff resided with her husband in Brooklyn, but left him and went to New Jersey to live. While there she procured the passage of an act of the Legislature granting her a divorce. • Subsequently to that act her husband acquired real estate in New. York, and died in 1862. Her action for dower was defended by the husband’s heirs, but the court unanimously held that she was entitled. The court said (p. 319): “ If it,” the act of the Legislature, “ left the husband’s marital rights unimpaired, so it did the wife’s rights to the property of her husband, if she survived him. It is said, however, that she is estopped from denying the force and efficiency of the legislative divorce. I do not see the elements of an estoppel in the transaction.”
But it is said that an element of estoppel exists in this case because the plaintiff’s husband, by remarrying, acted upon the decree which she procured, He did not marry, however, in this State, and such marriage, had it occurred hére, would have been bigamous, beyond all question, under the decision in People v. Baker (supra). I know of no case where it has been held that the act of one party can operate as an estoppel to the prejudice Of another in a jurisdiction where such act would constitute a felony, and I should hesitate to import into our adjudications a doctrine which might involve in its logical result the conferring of a benefit for the commission of crime. Nor do I think the deduction which invokes the theory of estoppel is fairly deducible from Mr. Starbuck’s act, viz., that he acted on the assumption that the plaintiff’s decree was valid. It is at least equally reasonable to assume that in remarrying in another *447State he recognized the fact that the plaintiff’s divorce was invalid in this State, and that here she still remained his. lawful wife. Of course, there cannot be an estoppel of record in this case, inasmuch as the prohibition is not reciprocal. If one party is not bound by the adjudication, the other is not. (Shipmam, v. Rollins, 98 N. Y. 311, 330; Pfeffer v. Kling, 58 App. Div. 179.)
Holmes v. Holmes (4 Lans. 388), decided by the General Term in the third department in December, 1871, enforced the same rule as Todd v. Kerr (supra), viz., that the party obtaining an invalid decree of divorce is not estopped from calling it in question. The court said (p. 392): “ That the plaintiff is not estopped from denying the validity of the divorce obtained by him, will be seen when it is considered that if it did not, in fact, dissolve the marriage, the courts will not allow either party to deny the existence of the marriage. The parties have no power of themselves, either in form or effect, to dissolve the marriage contract, as would be done, if effect should be given to the estoppel claimed in behalf of the defendant.” To the same effect is Rigney v. Rigney (127 N. Y. 408, 416; reversed on another point as Laing v. Rigney, 160 U. S. 531). (See, also, Moe v. Moe, 2 T. & C. 647; People ex rel. Commissioners v. Smith, 13 Hun, 414; Rundle v. Van Inwegen, 9 Civ. Proc. Rep. 328.) The latter case contains a clear and convincing opinion on the question in an action for dower, written by Mr. Justice Charles F. Brown, in which it is held that a wife is not estopped from denying the validity of a foreign divorce by her acquiescence therein and subsequent remarriage.
But even if the divorce procured by the plaintiff in Massachusetts were binding upon her in this State, it is very doubtful whether it could be permitted to operate to bar her dower any more than would a valid limited divorce procured by her in this State for the same cause. Analogy to the laws and policy .of the State would only require that it should be regarded as a judicial separation, leaving intact such property rights as depend, upon and attach to coverture. As was said by the court in Rundle v. Van Inwegen (supra at p. 336): “ It is settled by numerous authorities in this State that adultery on the part of the wife will not bar her dower in her husband’s estate unless she be convicted of that offense by a decree of the court.” If this be so, how can a decree granted in another *448State for the husband’s misconduct have that effect % Our statute provides (1 R. S. 741, § 8) that “ in case of divorce dissolving the marriage contract for the misconduct of the wife, she shall not be endowed.” In Van Cleaf v. Burns (118 N. Y. 549) it was held that the word “ misconduct ” refers not to any act which may be termed misconduct or converted into a cause of action by the Legislature of another State, but only to that kind of misconduct which our laws recognize as sufficient to authorize a divorce, that is, adultery, and the general principle was asserted, citing the head note, that “ a decree dissolving a marriage for a cause not regarded as adequate by the laws of this state, rendered in another state by a. court ha/oimg jurisdiction of the subject and the parties, in an action brought by the husband, will not deprive the wife of her then existing dower rights- in lands in this state; at least, in the absence of evidence that, under the laws of the state where it was rendered, it has that effect.” On a second trial and appeal the court held (Van Cleaf v. Burns, 133 N. Y. 540) that the effect which a judgment of divorce, granted in another State, has upon the lands of the husband in this State is to be determined, not by its laws, but by the laws of this State ; that a wife in this State could only be deprived of dower by a divorce granted for her adultery; and that where, therefore, a husband obtained a valid and binding decree of divorce in another State on the ground of his wife’s abandonment of him, the wife was not deprived of her then existing dower rights in the lands of her husband in this State, notwithstanding that, the effect of the decree under the statutes of the State where it was rendered' was to deprive her of dower. The court said (p. 543): “ Under what circumstances an interest in land within this state shall be allowed a wife by way of dower is a question of policy which the state alone has power to decide, and no judgment of a foreign tribunal in and of itself cam im any wise affect that question.” It would seem to follow from these decisions that the dower right of a married woman in this State can only be forfeited by a decree, whether of this State or of a foreign jurisdiction, which has been granted because of her adultery. Although the case last cited related to dower in- lands owned by the husband at the time of the divorce, a strong argument may easily be made in' support of the doctrine that the principle should apply equally to lands subsequently acquired, for as a lim*449ited divorce procured by the wife in this State for cruelty would not deprive her of dower inlands subsequently owned or acquired by her husband, an intelligent and consistent judicial policy would dictate that the judgment of a foreign tribunal for the same cause should have no greater effect or power in that regard, whatever the scope of the judgment may purport to be with respect to a dissolution of the marriage relation, or whatever may be the foreign law under which it was rendered. ' This at least would seem to be a legitimate deduction from the principle and logic of the decisions cited. It is true that by our statute the provision for dower relates to the lands whereof the husband is seized of an estate of inheritance at any time during the marriage. But under the decisions in the Van Cleaf case (supra), it is seen that after a valid decree of divorce in a sister State the legally divorced wife becomes the widow of the legally divorced husband at the time of his death so as to be entitled to dower in his real estate owned at the time of the procurement of the valid divorce, and it is not readily seen why being his widow then for the purpose of dower that widowhood should be limited in its application to a part only of the real estate of which he died seized.
If there is a distinction, accuracy and certainty in real estate titles require that it should be pointed out by a court which can speak with the force and finality of ultimate authority. It will be unnecessary to determine the question in this case, however, if the divorce is held to be inoperative in this State. And even if it be held otherwise, it is quite apparent that the plaintiff, if endowed, will receive nothing to which she would not have been entitled had she sued in Hew York instead of Massachusetts and recovered here a judgment for such a divorce as can be obtained for cruelty.
In this connection it is noteworthy that the Legislature of this State has made provision by section 186 of the Real Property Law (Laws of 1896, chap. 547) by which divorced women may release their right of dower in lands after acquired by their former husbands. It provides for the release by an instrument in writing sufficient to pass title to real estate by a woman who is divorced from her husband, whether such divorce be absolute or limited, or granted in his or her favor, of her inchoate right to dower to him in all the real estate, general or specific, theretofore owned by him, and also such as he shall thereafter acquire. This section is a substitute for *450the provisions, similar in nature, of chapter 616 of the Laws of 1892. Such an enabling act was thought to be necessary in order to prevent the attachment of dower to lands purchased ;by the divorced husband after the divorce, irrespective of the provisions of- the-judgment' for the wife’s support, and adds legislative expression to the easés cited which hold that under certain circumstances therein detailed and especially where the marriage relation is not dissolved by the divorce, dower attaches to property subsequently acquired.
It follows from the views herein expressed that the plaintiff’s right of dower could only be destroyed by voluntary release, or by a decree, of divorce granted because of her adultery; that the decree which she procured in Massachusetts because of her husband’s cruelty could not and did not affect her marital status in this State; and that such decree being ineffectual to dissolve the marriage relation in this State, she is entitled to dower in all the real estate of which her husband died seized..
A question is raised with respect to certain pieces .of' property which were conveyed to the defendant • Herbert.- B.- Turner, and which the latter by written instruments .duly executed . ain.d' ackúbwL edged, certified and declared that he held in trust'for the benefit., of "William F. Starbuck, his heirs and assigns. The defendants claim that these parcels are to be regarded as free from the claim of dower on the authority of Phelps v. Phelps (143 N. Y. 197). That was the case, however, of lands paid for by the husband, but deeded to a third person, neither conveyed nor agreed to be conveyed to the husband. Under a written agreement between the grantee and the husband it was agreed that the latter “ should receive all the benefit of, and have control of said property.” The court held that the husband had no estate in the land itself, and only a right of action for damages in the case of a breach of the contract. The later case, however, of Wendt v. Walsh (164 N. Y. 154) seems Controlling. There the. grantee in a deed of absolute conveyance of real property Executed a declaration of trust in favor of a third person, his heirs, administrators and assigns, and it was held.' that such grantee took a mere naked trust which was abolished by the Real Property Law (Laws of 1896, chap. 547); that as trustee: nb' legal or equitable estate vested in him; but that the absolute .fee of the premises vested in the person in whose favor the trust was declared.
*451Since the foregoing was written, the case of Atherton v. Atherton (supra) has been reversed by the Supreme Court of the United States (181 U. S. 155). After examining supplementary briefs which the parties have been invited to file in view of that decision, the conclusion to be reached by this court is not changed. In the Atherton case the parties were both matrimonially domiciled in Kentucky, where they lived together after their marriage at Clinton, N. Y., and where the cause of action, viz., the wife’s abandonment of the husband, arose. The divorce was procured for a cause of action and under forms of procedure to which both parties were subjected by.the laws of their joint matrimonial domicile and allegiance. The question involved in this case was not under consideration there. Mr. Justice G-bay, in reading the prevailing opinion, and after considering the Mew York authorities in contradistinction to the lax doctrines prevailing elsewhere, said (p. 170): “ The authorities above cited show the wide diversity of opinion existing upon this important subject, and admonish us to confine our decision to the exact case before us. This case does not involve the validity of a divorce granted, on constructive service, by the court of a State in which only one of the parties ever had a domicil; nor the question to what extent the good faith of the domicil may be afterwards inquired into. In this case, the divorce in Kentucky was by the court of the State which had always been the undoubted domicil of the husband, and which was the only matrimonial domicil of the husband and wife. The single question to be decided is the validity of that divorce, granted after such notice had been given as was required by the statutes of Kentucky.” In deciding that such a divorce was valid, it would seem that the court only adopted the same view as that which prevailed in our Court of Appeals in Hunt v. Hunt (supra) and Matter of Morrisson (supra). It is true that Mr. Justice Gbay did say (p. 162) that “ the rule as to the notice necessary to give full effect to a decree of" divorce is different from that which is required in suits in personam,” and an argument may easily be drawn from that dictum to the effect that the matrimonial alliance may be broken for any cause and by any form of law in a foreign jurisdiction without regard to the non-consenting victim beyond the jurisdiction whose rights are thus rudely shattered. But this statement was not necessary to the decision ; no authority is cited to support it; and it can*452not be told whether or'not it received the concurrence of a majority of the court. If it were certain that that view would prevail, it would still be the duty of this court to follow the decisions of this State until they should be. reversed. The subject is a vexed one at best, and to attempt to reconcile all the decisions on the question of divorce would tax alike the ingenuity of the writer and the flexibility of the language. By the Federal Constitution (Art. 4, § 1) full faith and credit are to be given in each State to the public acts as well as judgments of every other State. If a married resident of this State, who knows that under its laws the tie cannot be dissolved except for his adultery, can have the union lawfully broken for some other cause by the decree of a foreign State without either his knowledge or assent, it would seem that in according full faith to the judgment of that State, equal faith would be denied to the public acts of this State. The attitude of the Hew York courts is consistent with full credit to every State within the salutary rules and limitations of authority and jurisdiction. And until the final arbiter, the Supreme Court of the United States, decides adversely to the Hew York rulings, the question not determined in the Atherton case, viz., “ the validity of a divorce granted,- on constructive service, by the court of a State in which only one of the parties ever had a domicile,” it is the proper province of an intermediate tribunal to adhere to the decisions of the State of its jurisdiction. In the Atherton case the decision rested upon the fact that the divorce was granted in the State where both parties were domiciled at the time, and to that extent it was clearly in accord with the rule laid down some yea2‘s ago in this State in Kinnier v. Kinnier (45 N. Y. 535), wherein Chief Judge Church said (p. 544): “ It is now well settled that the lex loei which is to govern manned persons, and by which the contract is to be annulled, is not the law .of the place where the contract was made, but where it exists for the time, where, the parties have their domicil, and where they arre amenable for any violation of their duties in that relation. (Story’s Conflict of Laws, § 230a.) ”
I am also aware that the views herein expressed may conflict to some extent with the recent decision rendered in the fourth department in Matter of Swales (60 App. Div. 599). That case, how.ever, did not relate to dower, and the reasoning of the court is based on the theory that a foreign divorce obtained by substituted service *453upon a citizen and resident of this State is valid to affect the marital status of the plaintiff in this State. The case presented was an application by a woman who had procured a foreign divorce, and remarried in this State, to administer on the estate of her first husband. The facts were precisely similar to those existing in Matter of Kimball (supra), excepting that there the application was to administer on the estate of the second husband. The Court of Appeals refused the application on the ground that the wife could not maintain the validity of her divorce. The Appellate Division refused the application upon the ground that she cannot dispute its validity. If both cases could possibly stand, it would seem to follow that during the joint lives of her two husbands she is the wife of neither, and that on the death of both she does not become a widow for the purposes of administration. The results are as incongruous as the theories of the decisions are conflicting. I cannot see, therefore, that this adjudication affords any logical aid to the reaching of a different result from that hereinbefore indicated. On the main question considered, however, viz.,, whether the foreign divorce determines the marital status of the plaintiff beyond the State where it is granted, the more recent case of Matter of Hall, in the third department (61 App. Div. 266), is in accord with what I have said and in conflict with the reasoning in the Swales case. Smith, J., said: “ The learned counsel for the respondent relies with assurance upon those decisions of our Court of Appeals which hold that a divorce in a foreign State as against a non-resident of that State who was not personally served therein, or who did not appear, is ineffectual to affect the status of either pa/rt/y beyond the borders of that State. This proposition is unquestionably held by the cases cited.”
The defendants’ exceptions must be overruled and the motion for a new trial denied.
All concurred, except Goodrich, P. J., who read for reversal, and Jenks, J., not voting.